Exhibit 99.1 SHAREHOLDERS MEETING June 28, 2012 COMPANY PRESENTATION Stephen P. Herbert, Chairman and CEO SAFE HARBOR STATEMENT All statements other than statements of historical fact included in this presentation are forward -looking statements. Actual results could differ materially from those contemplated by the forward-looking statements as a result of certain factors, including but not limited to, business, financial, market and economic conditions and the outcome of the pending proxy contest. A detailed discussion of risks and uncertainties that could cause actual results and events to differ materially from such forward-looking statements is included in USA’s most recent filings with the Securities and Exchange Commission (the “SEC”), including the Form 10-Q report for the quarter ended March 31, 2012, which you will find on our website, www.usatech.com, under the “Investor Relations” tab and USAT’s Definitive Proxy Statement filed with the SEC on May 18, 2012. Undue reliance should not be placed on any such forward looking statement, which speak only as of the time they are made. The Company undertakes no obligation to update any forward looking statement, whether as a result of new information, future events or otherwise. Non-GAAP Information:This presentation will include a discussion of Adjusted EBITDA which is a non-GAAP financial measure which we believe is useful for an understanding of our ongoing operations. This non-GAAP financial measure is supplemental to, and not a substitute for, GAAP financial measures such as net income or loss. Details of these items and a reconciliation of this non-GAAP financial measure to GAAP financial measures can be found in this presentation and in our Form 10-Q report for the quarter ended March 31, 2012 which is on our website, www.usatech.com, under the “Investor Relations” tab. COMPANY OVERVIEW DELIVERING ON SHAREHOLDER COMMITMENTS STRATEGIC GROWTH PLAN RESULTS/FINANCIALS COMPANY OVERVIEW Provide leading edge wireless cashless payment services for small ticket unattended retail. Connect remote, self-service retail locations so owners and operators can better manage their business. COMPANY OVERVIEW USA Technologies is a service company.
